Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  October 7, 2014                                                                      Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  148748(58)                                                                           Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  AFT MICHIGAN, AFT, AFL-CIO, et al,                                                Bridget M. McCormack
            Plaintiffs-Appellants,                                                        David F. Viviano,
                                                                                                        Justices
                                                              SC: 148748
  v                                                           COA: 313960
                                                              Ct of Claims: 12-000104-MM
  STATE OF MICHIGAN,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellee to file a responsive
  brief to the amicus curiae brief filed by the Michigan Education Association is
  GRANTED. The responsive brief submitted on October 1, 2014, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                              October 7, 2014